Citation Nr: 1639647	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disability.  

2.  Entitlement to service connection for a right lower extremity disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law	


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997 and September 1999 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a February 2012 Board hearing before the undersigned Veterans Law Judge in Cleveland, Ohio.  A transcript of the hearing is of record.

The Board remanded the Veteran's claims in May 2012.  


FINDING OF FACT

The Veteran, a Persian Gulf Veteran, has a chronic disability of the left and right lower extremities that cannot be attributed to a known clinical diagnosis.  


CONCLUSION OF LAW

A left and right lower extremity disability, to include manifestations of pain, is considered to have been incurred in the Veteran's Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed.  In any event, to the extent that any evidence may be outstanding, the Veteran has been provided sufficient opportunity to submit any such evidence.  In this regard, at the February 2012 Board hearing, the VLJ suggested the submission of potentially helpful evidence and held the record open to allow the opportunity to submit EMG test results (which were not submitted).   

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Such disability must become manifest either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i) (2016).  38 C.F.R. § 3.317 (2016) provides that "objective indications of a qualifying chronic disability" are required and also includes an example list (that is not limited to the examples provided) of signs or symptoms that may be manifestations of undiagnosed illness, which includes muscle pain, joint pain and neurological signs and symptoms. 

A February 2009 BIRLS Veteran Identification document noted in theater Gulf War service from January 1995 to May 1995.  Also, the Veteran's DD 214 (from his second period of active service) noted an award of the Southwest Asia Service Medal and noted service in Iraq from December 1999 to May 2000.  The note of Iraq service may have been in error, as the Veteran's service treatment records (STRs) included a Post-Deployment Health Assessment signed in April 2000 that noted an arrival in theater of December 1999 and noted service in Kuwait.  In any event, the evidence indicates that the Veteran had service in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2016), 38 C.F.R. § 3.317(e) (2016).  As such, the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 (West 2014) are applicable.    

The Veteran filed a claim for entitlement to service connection in February 2009 and listed a disability of bilateral lower extremity pain, with a date the disability began as 2003.  The Veteran's STRs included references to the lower extremities.  For example, an October 23, 2003 STR noted that the Veteran reported back pain and pain, numbness or tingling in either of his legs; a diagnosis of acute low back pain was noted.  An October 28, 2003 STR noted that the Veteran was seen as a follow up for lower back pain and referenced that "pain radiates into legs."  A January 15, 2007 STR for emergency care noted a chief complaint of lower back pain, noted that pain radiated down the right leg and noted an assessment of acute low back pain.  A January 16, 2007 radiologic examination report noted the results of what appears to have been an x-ray of the lumbar spine and noted an impression of "[n]ormal lumbosacral spine" and "[r]ecommend MRI as the patient has radiculopathy."   STRs also referenced that the Veteran received inpatient treatment in May 2008 and that he underwent a lumbar fusion L5-S1 at this time.  

The evidence of record indicates that the Veteran has reported symptomatology, to include pain, in the lower extremities after his separation from service.  For example, the Veteran was afforded a VA examination in May 2009 and a general medical examination report was completed, which noted musculoskeletal spine and disc disease symptoms of back or neck pain, radiation of pain, leg pain and leg weakness.  The Veteran was also afforded a VA examination in February 2010.  A spine examination report was completed and it was referenced that the Veteran had pain "across the lumbosacral area and radiates down his legs."  VA treatment records also documented complaints of lower extremities symptomatology.  For example, a January 2011 VA pain consult note referenced a complaint of lower back pain that radiated into the legs.  In addition, at the February 2012 Board hearing, the Veteran stated that pain from his back "radiates down my legs, and I feel it everyday" and described the pain as "shooting down my legs...like a stabbing pain and then it turns to a burning pain."  Also, a November 2015 VA treatment note included a statement from the Veteran that he was "starting to see some relief from the nerve pain down my legs from" medication."     

Overall, the evidence of record indicates that the Veteran has reported symptomatology, to include pain, in the lower extremities.  The Board concludes, however, that the most probative evidence of record does not establish an underlying pathology for the reported lower extremity symptomatology, to include pain.  In this regard, while multiple references are included in the evidence of record to radiculopathy, the Board finds that the evidence of record does not provide characteristic manifestations sufficient to identify the disease entity.

With respect to references to radiculopathy, the Veteran was afforded a VA examination in May 2009 and included as part of the examination report was a May 2009 VA treatment note that contained the results of a May 2009 EMG test, which included a conclusion that "EMG study performed revealed no electrodiagnostic findings suggestive of lumbar radiculopathy or plexopathy."  A general medical examination report was also completed, which noted a problem of radiculopathy that had a date of onset of 2004.  A spine examination report was also completed and this report noted a diagnosis of radiculopathy.  

The Veteran was also afforded a VA examination in February 2010.  A spine examination report was completed and it was referenced that the Veteran had pain "across the lumbosacral area and radiates down his legs."  It was noted that straight leg raise was positive bilaterally.  A diagnosis was noted of status post lumbar fusion.  In March 2010, the RO requested "a more detailed evaluation of the [V]eteran's bilateral lower extremities."  A peripheral nerve examination report was thus completed and a diagnosis was noted of lumbago.  The examiner stated that "[m]y diagnosis was based on [V]et[eran]'s symptoms and physical examination.  Although bilateral straight leg test is positive, EMG report from 5/09 reported no electrodiagnostic evidence suggestive of lumbar radiculopathy or plexopathy."  

In addition, as was previously mentioned, a May 2009 VA treatment note contained the results of a May 2009 EMG test.  A September 2009 VA treatment note from physician assistant (PA) R.C. stated that "MRI of lumbar spine showed mostly mild abnormalities which would not account for the [Veteran's] pain complaints or radicular symptoms."  The note also stated to "please inform [Veteran] that his EMG done in 5/2009 does not indicate that his leg pain is related to his back pain."  The note also referenced MRI results and stated that "there is one finding...which are beyond the primary care physician's scope of interpretation that is best commented on by a neurosurgeon" and referenced a consult being placed for the Veteran to be seen by a private neurosurgeon.  A September 2009 VA consult request listed under the purpose of referral section "neurosurgical referral for low back pain" and that there was a "[history of] lumbar surgery [complained of] increasing back pain with radiculopathy" and that "EMG did not support lumbar radiculopathy, however, it had one finding which is beyond primary care's interpretation and should be evaluated by neurosurgeon to see if [Veteran's] pain complaints are compatible with MRI findings."  

The VA consult request noted that the Veteran was seen by Pars Neurosurgical Associates in January 2010.  A January 2010 treatment note from this provider, and specifically provider Dr. S.G., noted that the Veteran "complains of pain that starts in the lumbar spine, and radiates into the legs bilaterally posteriorly to the foot."  An assessment was noted of low back pain and lumbosacral/neuritis/radiculopathy.  It was noted that a CT of the lumbar spine was needed, which was completed in February 2010 (the results of which are of record).  
  
Also of record is a January 2011 VA pain consult note which referenced a complaint of lower back pain that radiated into the legs and noted an impression of lumbar stenosis with radiculopathy.  Additional VA treatment notes from the same provider, noted to be for pain management, in June and December 2011 noted the same impression of lumbar stenosis with radiculopathy.  The June 2011 note stated that Lyrica "was requested for the severe radicular pain [the Veteran] is having" and a June 2011 VA pharmacy medication management consult note listed pregabalin (the generic name for Lyrica) and stated "[a]pprove for radiculopathy."  

In May 2012, the Board remanded the Veteran's claims for an additional VA examination and opinion, to include identification of "all lower extremity disabilities present, to include radiculopathy."  The Veteran was scheduled for the requested VA examination in December 2015, but he failed to report.  

Additional evidence received subsequent to the May 2012 Board remand also referenced radiculopathy.  A private medical opinion is of record from Dr. J.D. dated in March 2012.  This document was received by the RO in March 2012, but does not appear to have been available to the Board prior to the May 2012 remand.  The opinion listed "1A. Bilateral lower extremity radiculopathy secondary to back condition."  The opinion referenced that the Veteran was service-connected for his back and that "[h]e has had pain in both legs."  The opinion also discussed the February 2009 and February 2010 VA examination reports and the May 2009 EMG test results discussed above.  The opinion additionally referenced the results of a February 2010 CT scan of the Veteran's lumbar spine (the results of this test are of record) and stated that the results "showed a small amount of abnormal soft tissue density within the right ventral epidural space, which certainly could be causing radicular symptoms."  

Under the conclusions heading, the opinion stated that "[b]ased on this file review and to a reasonable degree of medical certainty, it is my opinion that as likely as not the leg pain [the Veteran] is having now arose as a complication of the back condition for which he is service-connected."  The opinion continued to state that "[t]he mere fact that [the Veteran's] EMG was negative does not preclude the possibility that he has lumbar radiculopathy.  There are other parameters that need to be assessed in making that diagnosis and one of these is evaluation of imaging studies" and that the Veteran's "CT scan does reveal something in the spinal canal at that level and this, as likely as not, could be causing the symptoms he has."  The opinion also stated that "I also think that [the Veteran's] EMG was done with him in a supine position and likely was negative because he was not bending."  The opinion concluded by stating that "[b]ased on this foundation, I would say that as likely as not [the Veteran's] current bilateral lower extremity symptoms are a direct result of his low back condition for which he is service-connected."     

In addition to the March 2012 private medical opinion, also obtained subsequent to the May 2012 Board remand was additional VA treatment records that referenced a diagnosis of radiculopathy.  For example, March, May and June 2012 VA treatment notes from nurse practitioner L.A., noted to be for pain management, continued to reference a diagnosis of lumbar stenosis with radiculopathy.  Also, two August 2014 and a September 2014 VA treatment notes from Dr. H.R. noted a diagnosis of lumbar radiculopathy.  In addition, a September 2014 VA treatment note from PA R.C. noted an assessment of lumbar radiculopathy.  Moreover, the most recent problem list found in the Veteran's VA treatment records currently of record was dated in January 2016 and also listed as an active problem lumbar radiculopathy.  
   
Upon review of the evidence, the Board finds that that the most probative evidence of record does not establish an underlying pathology for the reported lower extremity symptomatology, to include pain.  While various evidence of record, to include as referenced above, discussed and entered a diagnosis of radiculopathy, there must be characteristic manifestations sufficient to identify the disease entity.  To this issue, the Board finds the most probative evidence of record to be the May 2009 EMG test, the results which stated that they "revealed no electrodiagnostic findings suggestive of lumbar radiculopathy or plexopathy."  The Board finds the negative electrodiagnostic testing to be of significant probative value as to the issue of whether an underlying pathology for the reported lower extremity symptomatology, to include pain, exists.  Specifically, the Board finds this objective testing to be more probative than the medical assertions that included a diagnosis of radiculopathy, but which were unsupported by electrodiagnostic testing.  In addition, as referenced, the Board remanded the Veteran's claim in May 2012 for a VA examination that the Veteran subsequently failed to report for.  The Veteran's failure to report prevents the Board from obtaining definitive evidence as to this issue.  

While the Board has found that the most probative evidence of record does not establish an underlying pathology for the reported lower extremity symptomatology, to include pain, the Veteran is competent to report that he has experienced left and right lower extremity symptomatology, to include pain.  Moreover, the Board finds such testimony to be credible.  As previously referenced, for Persian Gulf veterans, such as the Veteran in this case, service connection may be established for a qualifying chronic disability.  38 C.F.R. § 3.317 (2016) states that a qualifying chronic disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The Board's finding that the evidence of record does not establish an underlying pathology for the reported lower extremity symptomatology, to include pain, is essentially a finding that such reported symptomatology cannot be attributed to any known clinical diagnosis.  The Board's finding that the Veteran has competently and credibly reported experiencing left and right lower extremity symptomatology, to include pain, is evidence of the "objective indications of a qualifying chronic disability" required pursuant to 38 C.F.R. § 3.317 (2016).  In this regard lay persons are competent to report manifestations of undiagnosed illness that are capable of lay observation and "[o]bjective medical evidence is not required for an award of service connection under" the provisions of 38 U.S.C.A. § 1117 (West 2014).  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

We emphasize that we have considered the private opinion and the suggestion of a less complete electro-diagnostic test because the veteran had not been bending.  However, this examiner did not administer such testing and the veteran failed to report for an examination without good cause. The duty to assist is not a one way street or a blind alley.  At this time, the more probative evidence establishes that he does not have radiculopathy.  His failure to report for an examination prevents a more thorough discussion.

The Board accordingly finds that the Veteran, a Persian Gulf Veteran, has a chronic disability of the left and right lower extremities that cannot be attributed to a known clinical diagnosis and concludes that a left and right lower extremity disability, to include manifestations of pain, is considered to have been incurred in the Veteran's Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  As such, the Veteran's claims are therefore granted.

 
ORDER

Entitlement to service connection for a left lower extremity disability, to include manifestations of pain, is granted.

Entitlement to service connection for a right lower extremity disability, to include manifestations of pain, is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


